 

Exhibit 10.4

 

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

[BOWEN ROAD]

 

(This Document Serves as a fixture filing under Section 9.502

 of the Texas Business and Commerce Code)

 

Grantor’s Organizational Identification Number:  4343217

 

                This DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”), is made as
of the 13th day of February, 2008, by BEHRINGER HARVARD BOWEN ROAD LP, a
Delaware limited partnership (herein referred to as “Grantor”), whose address is
c/o Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas
75001 to PRLAP INC., a North Carolina corporation (“Trustee”), for the benefit
of BANK OF AMERICA, N.A., a national banking association, whose address is 901
Main Street, 20th Floor, Dallas, TX 75202 Attention: Real Estate Loan
Administration, as Administrative Agent for the benefit of the Loan Parties.

 


RECITALS


 

A.            Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership (the “Operating Partnership”) and certain of its Subsidiaries,
including Grantor, (the “Subsidiary Obligors”) (the Operating Partnership and
Subsidiary Obligors are sometimes referred to herein, collectively, as
“Borrowers”) may from time to time be indebted to the Loan Parties pursuant to
that certain Credit Agreement dated of even date herewith (as modified, amended,
renewed, restated or supplemented from time to time, the “Credit Agreement”),
among Borrowers, Administrative Agent, L/C Issuer, Swap Bank and the Lenders
(herein so called) now or hereafter made a party thereto (Administrative Agent,
L/C Issuer, Swap Bank and Lenders, together with their respective successors and
assigns, are herein called the “Loan Parties”), Grantor and the other Subsidiary
Obligors from time to time made a party thereto.  The Credit Agreement
evidences, in part, a $75,000,000 loan (with an option to increase the amount of
such loan up to $150,000,000 as provided in the Credit Agreement) (the “Loan”).

 

B.            In connection with and pursuant to the terms of the Credit
Agreement, Grantor hereby executes and delivers this Mortgage to Administrative
Agent, for the ratable behalf of the Loan Parties.

 

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1.  Principal Secured.  This Mortgage secures the aggregate principal
amount of up to ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00),
plus

 

 

1

--------------------------------------------------------------------------------


 

such additional amounts as Administrative Agent and the other Loan Parties may
from time to time advance pursuant to the terms and conditions of this Mortgage,
with respect to an obligation secured by a lien or encumbrance prior to the lien
of this Mortgage or for the protection of the lien of this Mortgage, together
with interest thereon.

 

Section 1.2.  Definitions.

 

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders
(all capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement):

 

“Administrative Agent” means Bank of America, N.A., a national banking
association, as Administrative Agent, whose address is 901 Main Street, 20th
Floor, Dallas, Texas 75202, Attention:  Real Estate Loan Administration,
together with its successors and assigns in such capacity, each acting hereunder
on behalf of the Loan Parties.

 

“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.

 

“Grantor” means Behringer Harvard Bowen Road LP, a Delaware limited partnership,
whose address is 15601 Dallas Parkway, Suite 600, Addison, TX 75001 and its
permitted successors and assigns.

 

“Loan” means the loan evidenced by the Credit Agreement and the Note.

 

“Note” means collectively, whether one or more, (a) each Promissory Note issued
by Borrowers pursuant to the terms of the Credit Agreement, in the aggregate
principal amount not to exceed $150,000,000.00, bearing interest as therein
provided, containing a provision for, among other things, the payment of
attorneys’ fees, and (b) all other notes given in substitution thereof or in
modification, supplement, increase, renewal or extension thereof, in whole or in
part, as provided in the Credit Agreement, whether in whole or in part or one or
more, as any or all of such notes may from time to time be renewed, extended,
supplemented, increased or modified, each bearing interest as provided in the
Credit Agreement.  Additionally, the Credit Agreement provides that the
principal balance of the Loan shall bear interest at a floating rate of interest
subject to change from time to time.

 

“Trustee” means PRLAP, Inc. or any successor or substitute appointed and
designated as herein provided from time to time acting hereunder, any one of
whom may act alone.

 

“UCC” means the Texas Business and Commerce Code, as amended from time to time.

 

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Mortgage has the meaning given to the term in the
UCC, as in effect from time to

 

 

2

--------------------------------------------------------------------------------


 

time, when used in this Mortgage. However, if a term is defined in Chapter 9 of
the UCC differently than in another chapter of the UCC, the term has the meaning
specified in Title 9.

 

Section 1.3.  Granting Clause.  In consideration of the provisions of this
Mortgage and the sum of TEN DOLLARS ($10.00) cash in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by Grantor, to secure the obligations of Grantor under the Loan
Documents and all other matters and indebtedness constituting the Secured
Indebtedness, Grantor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN
and SET OVER to Trustee in trust, with the power of sale, for the benefit of
Administrative Agent, the following:  all estate, right, title and interest
which Grantor now has or may hereafter acquire in and to the following Premises,
Accessories and other rights, interests and properties, and all rights, estates,
powers and privileges appurtenant thereto (collectively, the “Property”):

 

(a)           Grantor’s right, title and interest in and to the real property
described in Exhibit A which is attached hereto and incorporated herein by
reference (the “Land”) together with (i) any and all buildings, structures,
improvements, alterations or appurtenances now or hereafter situated or to be
situated on the Land (collectively the “Improvements”); (ii) all rights,
estates, powers, privileges and interests of whatever kind or character
appurtenant or incident to the foregoing; and (iii) all right, title and
interest of Grantor, now owned or hereafter acquired, in and to (1) all common
area and other use rights, tenements, hereditaments, streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining or appurtenant to any of the Land or the
Improvements; (2) any strips or gores between the Land and abutting or adjacent
properties; and (3) all options to purchase the Land or the Improvements or any
portion thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights or shares of stock evidencing
water rights, timber, crops and mineral interests on or pertaining to the Land
(the Land, Improvements and other rights, titles and interests referred to in
this clause (a) being herein sometimes collectively called the “Premises”);

 

(b)           all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies, and articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land);

 

(c)           all (i) plans and specifications for the Improvements;
(ii) Grantor’s rights, but not liability for any breach by Grantor, under all
commitments (including any commitments for financing to pay any of the Secured
Indebtedness, as defined below), insurance policies (or

 

 

3

--------------------------------------------------------------------------------


 

additional or supplemental coverage related thereto, including  from an
insurance provider meeting the requirements of the Loan Documents or from or
through any state or federal government sponsored program or entity), Swap
Transactions (as hereinafter defined), contracts and agreements for the design,
construction, operation or inspection of the Improvements and other contracts
and general intangibles (including but not limited to payment intangibles,
trademarks, trade names, goodwill, software and symbols) related to the Premises
or the Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories (including but not limited to Grantor’s rights in tenants’ security
deposits, deposits with respect to utility services to the Premises, and any
deposits, deposit accounts or reserves hereunder or under any other Loan
Documents (hereinafter defined) for taxes, insurance or otherwise), rebates or
refunds of impact fees or other taxes, assessments or charges, money, accounts,
(including deposit accounts), instruments, documents, promissory notes and
chattel paper (whether tangible or electronic) arising from or by virtue of any
transactions related to the Premises or the Accessories, and any account,
securities account or deposit account (including, without limitation, reserve
accounts and escrow accounts) from which Borrowers may from time to time
authorize Administrative Agent to debit and/or credit payments due with respect
to the Loan or any Swap Transaction, all rights to the payment of money from the
counterparty under any Swap Transaction, and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Swap
Transaction; (iv) permits, licenses, franchises, certificates, development
rights, commitments and rights for utilities, and other rights and privileges
obtained in connection with the Premises or the Accessories; (v) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (vi) as-extracted
collateral produced from or allocated to the Land including, without limitation,
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained therefrom, and the proceeds thereof; and (vii) engineering, accounting,
title, legal, and other technical or business data concerning the Property,
including software, which are in the possession of Grantor or in which Grantor
can otherwise grant a security interest;

 

(d)              all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including  from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Grantor now has
or hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; (iii) all commercial tort claims Grantor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; and (iv) other interests of every
kind and character which Grantor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,

 

 

4

--------------------------------------------------------------------------------


 

including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Grantor in
any of the property referred to above in this Section 1.3 is a leasehold estate,
this conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate;

 

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, and to its successors and assigns, in trust, forever, subject to the
terms, provisions and conditions herein set forth, to secure the obligations of
Grantor under the Credit Agreement and Loan Documents (as hereinafter defined)
and all other indebtedness and matters defined as “Secured Indebtedness” (as
hereinafter defined).

 

Section 1.4.  Security Interest.  Grantor hereby grants to Administrative Agent
a security interest in all of the Property which constitutes personal property
or fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Grantor under
the Note, Credit Agreement and Loan Documents and all other indebtedness and
matters defined as Secured Indebtedness in Section 1.5 of this Mortgage.  In
addition to its rights hereunder or otherwise, Administrative Agent shall have
all of the rights of a secured party under the UCC, as in effect from time to
time, or under the Uniform Commercial Code in force, from time to time, in any
other state to the extent the same is applicable law.

 

Section 1.5.  Secured Indebtedness, Note, Loan Documents, Other Obligations. 
  This Mortgage is made to secure and enforce the payment and performance of the
following promissory notes, obligations, indebtedness, duties and liabilities
and all renewals, extensions, supplements, increases, and modifications thereof
in whole or in part from time to time (collectively the “Secured Indebtedness”):
(a) the Note; (b)  all indebtedness, liabilities, duties, covenants, promises
and other obligations whether joint or several, direct or indirect, fixed or
contingent, liquidated or unliquidated, and the cost of collection of all such
amounts, owed by Grantor and Borrowers to the Loan Parties, now or hereafter
incurred or arising pursuant to or permitted by the provisions of the Credit
Agreement, the Note, this Mortgage, or any other document now or hereafter
evidencing, governing, guaranteeing, securing or otherwise executed by Grantor,
the other Borrowers or Guarantor (as defined in the Credit Agreement) for the
benefit of any of the Loan Parties in connection with the Loan and any Letter of
Credit issued in connection therewith, including but not limited to the Credit
Agreement, any L/C Obligations and Letter of Credit Application (as each terms
is defined in the Credit Agreement) issued in accordance with the Credit
Agreement, whether or not for the account or benefit of Grantor, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between any Borrower and Swap Bank, or among Borrowers, Administrative
Agent, Lenders and any other Loan Parties, pertaining to the repayment or use of
the proceeds of the Loan and any L/C Obligations (the Note, the Credit
Agreement, this Mortgage, any Master Agreement relating to any Swap Transactions
and such other documents, as they or any of them

 

 

5

--------------------------------------------------------------------------------


 

may have been or may be from time to time renewed, extended, supplemented,
increased or modified, being herein sometimes collectively called the “Loan
Documents”).  For purposes of this Mortgage, the term “Swap Transaction” means
any agreement, whether or not in writing, entered into between any Borrower and
a Lender acceptable to the Required Lenders (such financial institution is
referred to herein as “Swap Bank”) relating to any transaction entered into for
the purpose of hedging risks related to the Note that is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swap option currency option or any other,
similar transaction (including any option to enter into any of the foregoing) or
any combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the “Master Agreement”) published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between a Swap Bank and any Borrower, together with any
related schedules, as amended, supplemented, superseded or replaced from time to
time, relating to or governing any or all of the foregoing.

 

ARTICLE 2

Representations, Warranties and Covenants

 

Section 2.1.  Grantor represents, warrants, and covenants as follows (with
respect to representations and warranties, except as otherwise disclosed to
Administrative Agent in writing):

 

(a)           Payment and Performance.  Grantor will make due and punctual
payment of the Secured Indebtedness.  Grantor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder.  Time shall be of the essence in this Mortgage.

 

(b)           Title and Permitted Encumbrances.  Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and indefeasible title to
the Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth on Schedule B-1 of the mortgagee policy of title
insurance issued to Administrative Agent and insuring the lien of this Mortgage,
(ii) the liens and security interests evidenced by this Mortgage,
(iii) statutory liens for real estate taxes and assessments on the Property
which are not yet delinquent, (iv) other liens and security interests (if any)
in favor of Administrative Agent and (v) any other matters affecting the
Property to which the Administrative Agent may consent in writing, which consent
may be given in Administrative Agent’s sole discretion (the matters described in
the foregoing clauses (i), (ii), (iii), (iv), and (v) being herein called the
“Permitted Encumbrances”).  Grantor will warrant generally and forever defend
title to the Property, subject as aforesaid, to Trustee and its successors or
substitutes and assigns, against the claims and demands of all persons claiming
or to claim the same or any part thereof.  Grantor will, prior to delinquency,
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not

 

 

6

--------------------------------------------------------------------------------


 

modify or permit modification of any Permitted Encumbrance without the prior
written consent of Administrative Agent.  Inclusion of any matter as a Permitted
Encumbrance does not constitute approval or waiver by Administrative Agent of
any existing or future violation or other breach thereof by Grantor, by the
Property or otherwise.  No part of the Property constitutes all or any part of
the principal residence of Grantor if Grantor is an individual.  If any right or
interest of Administrative Agent in the Property or any part thereof shall be
endangered or questioned or shall be attacked directly or indirectly,
Administrative Agent and Trustee, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such steps as in its discretion may be proper for the defense
of any such legal proceedings or the protection of such right or interest of
Administrative Agent, including but not limited to the employment of independent
counsel, the prosecution or defense of litigation, and the compromise or
discharge of adverse claims.  All expenditures so made of every kind and
character shall be a demand obligation (which obligation Grantor hereby promises
to pay owing by Grantor to Administrative Agent or Trustee (as the case may be),
and the party (Administrative Agent or Trustee, as the case may be) making such
expenditures shall be subrogated to all rights of the person receiving such
payment.

 

(c)           Taxes and Other Impositions.  Subject to the right to contest same
in accordance with the Loan Documents, Grantor will pay, or cause to be paid,
all taxes, assessments and other charges or levies imposed upon or against or
with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, prior to delinquency,
including but not limited to all real estate taxes assessed against the Property
or any part thereof; and shall deliver to Administrative Agent, within fifteen
(15) days after request by Administrative Agent, such evidence of the payment
thereof as Administrative Agent may require.

 

(d)           No Other Liens.  Grantor will not, without the prior written
consent of Administrative Agent, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage, voluntary or involuntary lien,
whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Mortgage, and
should any of the foregoing become attached hereafter in any manner to any part
of the Property without the prior written consent of Administrative Agent,
Grantor will cause the same to be promptly discharged and released. 
Notwithstanding the foregoing, Administrative Agent shall not unreasonably delay
or withhold its consent to financing or leasing of certain types of office
equipment, such as copiers or fax machines, provided, that, such office
equipment (i) is readily replaceable, (ii) will not be used to store or hold any
proprietary information or information necessary for the operation of the
Improvements that is not readily available otherwise, and (iii) the underlying
lease or financing documentation will provide Administrative Agent with notice
of any defaults of Grantor under such documentation and the opportunity, but not
the obligation, to cure such defaults within a period of at least thirty (30)
days.  Grantor will own all parts of the Property and will not acquire any
fixtures, equipment or other property (including software embedded therein)
forming a part of the Property pursuant to a lease, license,

 

 

7

--------------------------------------------------------------------------------


 

security agreement or similar agreement, whereby any party has or may obtain the
right to repossess or remove same, without the prior written consent of
Administrative Agent.  If Administrative Agent consents to the voluntary grant
by Grantor of any deed of trust or mortgage, lien, security interest, or other
encumbrance (hereinafter called “Subordinate Lien”) covering any of the Property
or if the foregoing prohibition is determined by a court of competent
jurisdiction to be unenforceable as to a Subordinate Lien, any such Subordinate
Lien shall contain express covenants to the effect that: (1) the Subordinate
Lien is unconditionally subordinate to this Mortgage and all Leases (as
hereinafter defined); (2) if any action (whether judicial or pursuant to a power
of sale) shall be instituted to foreclose or otherwise enforce the Subordinate
Lien, no tenant of any of the Leases shall be named as a party defendant, and no
action shall be taken that would terminate any occupancy or tenancy without the
prior written consent of Administrative Agent; (3) Rents (as hereinafter
defined), if collected by or for the Administrative Agent of the Subordinate
Lien, shall be applied first to the payment of the Secured Indebtedness then due
and expenses incurred in the ownership, operation and maintenance of the
Property in such order as Administrative Agent may determine, prior to being
applied to any indebtedness secured by the Subordinate Lien; (4) written notice
of default under the Subordinate Lien and written notice of the commencement of
any action (whether judicial or pursuant to a power of sale) to foreclose or
otherwise enforce the Subordinate Lien or to seek the appointment of a receiver
for all or any part of the Property shall be given to Administrative Agent with
or promptly after the occurrence of any such default or commencement; and
(5) neither the Administrative Agent of the Subordinate Lien, nor any purchaser
at foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Grantor’s rights hereunder without the prior written
consent of Administrative Agent.

 

(e)           Further Assurances.  Grantor will, within a reasonable period of
time following  request of Administrative Agent, (i) correct any defect, error
or omission which may be discovered in the contents, execution or acknowledgment
of this Mortgage or any other Loan Document; (ii) execute, acknowledge, deliver,
procure and record and/or file such further documents (including, without
limitation, further mortgages, deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage,
to more fully identify and subject to the liens and security interests hereof
any property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Administrative Agent in
its commercially reasonable judgment to protect the lien or the security
interest hereunder against the rights or interests of third persons; and
(iii) use best efforts to provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Administrative
Agent to enable Administrative Agent to comply with the requirements or requests
of any agency having jurisdiction over Administrative Agent or any examiners of
such agencies with respect to the indebtedness secured hereby, Grantor or the
Property.  Grantor shall pay all costs connected with any of the foregoing,
which shall be a demand obligation owing by Grantor (which Grantor hereby
promises to pay) to Administrative Agent pursuant to this Mortgage.

 

 

8

--------------------------------------------------------------------------------


 

(f)            Indemnification.

 

(i)            Grantor will indemnify and hold harmless the Loan Parties and
Trustee from and against, and reimburse them on demand for, any and all
Indemnified Matters (hereinafter defined). WITHOUT LIMITATION, THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO MATTERS WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED TO BE CAUSED
BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY)
OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.  HOWEVER,
SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED PERSON TO THE
EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED PERSON.  Any amount
to be paid under this paragraph (f) by Grantor to the Loan Parties and/or
Trustee shall be a demand obligation owing by Grantor (which Grantor hereby
promises to pay) to the Loan Parties and/or Trustee pursuant to this Mortgage. 
Upon demand by Administrative Agent, Grantor shall diligently defend any
Indemnified Matter which affects the Property or is made or commenced against
the Loan Parties, whether alone or together with Grantor or any other person,
all at Grantor’s own cost and expense and by counsel to be approved by
Administrative Agent in the exercise of its reasonable judgment.  In the
alternative, at any time Administrative Agent may elect to conduct its own
defense through counsel selected by Administrative Agent and at the cost and
expense of Grantor.  Nothing in this paragraph, elsewhere in this Mortgage or in
any other Loan Document shall limit or impair any rights or remedies of the Loan
Parties and/or Trustee (including without limitation any rights of contribution
or indemnification) against Grantor or any other person under any other
provision of this Mortgage, any other Loan Document, any other agreement or any
applicable Legal Requirement.

 

(ii)           For purposes of this subparagraph (f), the term “Loan Parties”
shall include the Loan Parties and the directors, officers, partners, employees
and agents of each of the Loan Parties or Trustee, respectively, and any persons
owned or controlled by, owning or controlling, or under common control or
affiliated with the Loan Parties or Trustee, respectively.  As used herein, the
term “Indemnified Matters” means any and all claims, demands, liabilities
(including strict liability), losses, damages (including consequential damages),
causes of action, judgments, penalties, fines, costs and expenses (including
without limitation, reasonable fees and expenses of attorneys and other
professional consultants and experts, and of the investigation and defense of
any claim, whether or not such claim is ultimately withdrawn or defeated, and
the settlement of any claim or judgment including all value paid or given in
settlement) of every kind, known or unknown, foreseeable or unforeseeable, which
may be imposed upon, asserted against or incurred or paid by any of the Loan
Parties and/or Trustee at any time and from time to time, whenever imposed,
asserted or incurred, because of, resulting from, in connection with, or arising
out of any transaction, act, omission, event or circumstance in any way
connected with the Property or with this Mortgage or any other Loan Document,
including but not limited to any bodily injury or death or property damage
occurring in or

 

 

9

--------------------------------------------------------------------------------


 

upon or in the vicinity of the Property through any cause whatsoever at any time
on or before the Release Date (hereinafter defined) any act performed or omitted
to be performed hereunder or under any other Loan Document, any breach by
Grantor of any representation, warranty, covenant, agreement or condition
contained in this Mortgage or in any other Loan Document, any default as defined
herein, any claim under or with respect to any Lease.  The term “Release Date”
as used herein means the earlier of the following two dates:  (i) the date on
which the indebtedness and obligations secured by this Mortgage have been paid
and performed in full and the Mortgage has been released; or (ii) the date on
which the lien of the Mortgage is fully and finally foreclosed or a conveyance
by deed in lieu of such foreclosure is fully and finally effective and
possession of the Property has been given to and accepted by the purchaser or
grantee free of occupancy and claims to occupancy by Grantor and its successors
and assigns; provided that, if such payment, performance, release, foreclosure
or conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is validly
released, dismissed with prejudice or otherwise barred by law from further
assertion.  The indemnities in this paragraph (f) shall not terminate upon the
Release Date or upon the release, foreclosure or other termination of this
Mortgage but will survive the Release Date, foreclosure of this Mortgage or
conveyance in lieu of foreclosure, the repayment of the Secured Indebtedness the
termination of any and all Swap Transactions, the discharge and release of this
Mortgage and the other Loan Documents, any bankruptcy or other debtor relief
proceeding, and any other event whatsoever.

 

(g)           Taxes on Note or Mortgage.  Grantor will promptly pay all income,
franchise and other taxes owing by Grantor and any stamp, documentary,
recordation and transfer taxes or other similar taxes (unless such payment by
Grantor is prohibited by law) which may be required to be paid with respect to
the Loan, this Mortgage or any other instrument evidencing or securing any of
the Secured Indebtedness.  In the event of the enactment after this date of any
law of any governmental entity applicable to the Loan Parties, the Loan, the
Property or this Mortgage deducting from the value of property for the purpose
of taxation any lien or security interest thereon, or imposing upon the Loan
Parties the payment of the whole or any part of the taxes or assessments or
charges or liens herein required to be paid by Grantor, or changing in any way
the laws relating to the taxation of deeds of trust or mortgages or security
agreements or debts secured by deeds of trust or mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect this
Mortgage or the Secured Indebtedness or the Loan Parties, then, and in any such
event, Grantor, upon demand by Administrative Agent, shall pay such taxes,
assessments, charges or liens, or reimburse the Loan Parties therefor; provided,
however, that if in the opinion of counsel for Administrative Agent (i) it might
be unlawful to require Grantor to make such payment or (ii) the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by law, then and in such event, the Required Lenders may elect, by
notice in writing given to Grantor, to declare all of the Secured Indebtedness
to be and become due and payable ninety (90) days from the giving of such
notice.

 

 

10

--------------------------------------------------------------------------------


 

Section 2.2.  Performance by Administrative Agent on Grantor’s Behalf.  Grantor
agrees that, if Grantor fails to perform any act or to take any action which
under this Mortgage Grantor is required to perform or take, or to pay any money
which under this Mortgage Grantor is required to pay, and such failure
constitutes an Event of Default under this Mortgage, then Administrative Agent,
in Grantor’s name or its own name, may (but shall not be obligated to) perform
or cause to be performed such act or take such action or pay such money, and any
expenses so incurred by Administrative Agent and any money so paid by
Administrative Agent shall be a demand obligation owing by Grantor to
Administrative Agent (which obligation Grantor hereby promises to pay), shall be
a part of the Secured Indebtedness, and Administrative Agent, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment.  Administrative Agent and its designees shall
have the right to enter upon the Property at any time and from time to time for
any such purposes.  No such payment or performance by Administrative Agent shall
waive or cure any default or waive any right, remedy or recourse of
Administrative Agent.  Any such payment may be made by Administrative Agent in
reliance on any statement, invoice or claim without inquiry into the validity or
accuracy thereof.  Each amount due and owing by Grantor to Administrative Agent
pursuant to this Mortgage shall bear interest, from the date such amount becomes
due until paid, at the rate per annum provided in the Credit Agreement for
interest on past due principal owed on the Loan, which interest shall be payable
to Administrative Agent on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness.  The amount and nature of any expense by Administrative
Agent hereunder and the time when paid shall be fully established by the
certificate of Administrative Agent or any of Administrative Agent’s officers or
agents.

 

Section 2.3.  Absence of Obligations of Administrative Agent with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Grantor’s rights, title and interests therein but not Grantor’s
obligations, duties or liabilities pertaining thereto, (ii) Administrative Agent
neither assumes nor shall have any obligations, duties or liabilities in
connection with any portion of the items described in the definition of
“Property” herein, either prior to or after obtaining title to such Property,
whether by foreclosure sale, the granting of a deed in lieu of foreclosure or
otherwise, and (iii) Administrative Agent may, at any time prior to or after the
acquisition of title to any portion of the Property as above described, advise
any party in writing as to the extent of Administrative Agent’s interest therein
and/or expressly disaffirm in writing any rights, interests, obligations, duties
and/or liabilities with respect to such Property or matters related thereto. 
Without limiting the generality of the foregoing, it is understood and agreed
that Administrative Agent shall have no obligations, duties or liabilities prior
to or after acquisition of title to any portion of the Property, as lessee under
any lease or purchaser or seller under any contract or option unless
Administrative Agent elects otherwise by written notification.

 

Section 2.4.  Authorization to File Financing Statements; Power of Attorney. 
Grantor hereby authorizes Administrative Agent at any time and from time to time
to file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, required by Administrative Agent to
establish or maintain the validity, perfection

 

 

11

--------------------------------------------------------------------------------


 

and priority of the security interests granted in this Mortgage.  For purposes
of such filings, Grantor agrees to furnish any information requested by
Administrative Agent promptly upon request by Administrative Agent.  Grantor
also ratifies its authorization for Administrative Agent to have filed any like
initial financing statements, amendments thereto or continuation statements if
filed prior to the date of this Mortgage.  Grantor hereby irrevocably
constitutes and appoints Administrative Agent and any officer or agent of
Administrative Agent, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Grantor or in Grantor’s own name to execute in Grantor’s name any such
documents and to otherwise carry out the purposes of this Section 2.4, to the
extent that Grantor’s authorization above is not sufficient.  To the extent
permitted by law, Grantor hereby ratifies all acts said attorneys-in-fact shall
lawfully do or cause to be done in the future by virtue hereof.  This power of
attorney is a power coupled with an interest and shall be irrevocable.

 

ARTICLE 3

Assignment of Rents and Leases

 

                Section 3.1.  Assignment.

 

(a)           As additional security for the making of the Loan by
Administrative Agent, Grantor has executed of even date with this Mortgage, that
certain Assignment of Leases and Rents (the “Assignment”), which Assignment will
be recorded in the real property records in the county where the Property is
located, which is incorporated herein by reference and contains other rights of
Administrative Agent and the Loan Parties in the Rents and Leases (defined
below).

 

(b)           Confirming all of the representations, warranties, covenants and
agreements contained in the Assignment, all of which are incorporated herein by
reference, Grantor hereby absolutely assigns to Administrative Agent, for the
benefit of the Loan Parties, all Rents (hereinafter defined) and all of
Grantor’s rights in and under all Leases (hereinafter defined).  So long as no
Event of Default (hereinafter defined) has occurred and is continuing, Grantor
shall have a license (which license shall terminate automatically and without
further notice upon the Event of Default) to collect, but not prior to accrual,
the Rents under the Leases and, where applicable, subleases, such Rents to be
held in trust for Administrative Agent, for the benefit of the Loan Parties, and
to otherwise deal with all Leases as permitted by this Mortgage.  Each month,
provided no Event of Default has occurred and is continuing, Grantor may retain
such Rents as were collected that month; provided, however, that all Rents
collected by Grantor shall be first applied to pay costs and expenses associated
with the ownership, maintenance, development, operating, and marketing of the
Property, including all amounts then required to be paid under the Loan
Documents, before using or applying such Rents for any other purpose.  Upon the
revocation of such license, all Rents shall be paid directly to Administrative
Agent and not through Grantor, all without the necessity of any further action
by Administrative Agent, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver.

 

 

12

--------------------------------------------------------------------------------


 

(c)           Grantor hereby authorizes and directs the tenants under the Leases
to pay Rents to Administrative Agent upon written demand by Administrative
Agent, without further consent of Grantor, without any obligation of such
tenants to determine whether an Event of Default has in fact occurred and
regardless of whether Administrative Agent has taken possession of any portion
of the Property, and the tenants may rely upon any written statement delivered
by Administrative Agent to the tenants.  Any such payments to Administrative
Agent shall constitute payments to Grantor under the Leases, and Grantor hereby
irrevocably appoints Administrative Agent as its attorney-in-fact to do all
things, after the occurrence of and during the continuation of an Event of
Default, which Grantor might otherwise do with respect to the Property and the
Leases thereon, including, without limitation, (i) collecting Rents with or
without suit and applying the same, less expenses of collection, to any of the
obligations or sums due hereunder or under the Loan Documents or to expenses of
operating and maintaining the Property (including reasonable reserves for
anticipated expenses), at the option of the Administrative Agent, all in such
manner as may be determined by Administrative Agent,  (ii) leasing, in the name
of Grantor, the whole or any part of the Property which may become vacant, and
(iii) employing agents therefor and paying such agents reasonable compensation
for their services.  The curing of such Event of Default, unless other Events of
Default also then exist, shall entitle Grantor to recover its aforesaid license
to do any such things which Grantor might otherwise do with respect to the
Property and the Leases thereon and to again collect such Rents.  The powers and
rights granted in this Section shall be in addition to the other remedies herein
provided and in the Assignment for upon the occurrence of an Event of Default
and may be exercised independently of or concurrently with any of said
remedies.  In the event of a conflict between the provisions of this Mortgage
and the Assignment, the provisions of the Assignment shall govern and control. 
Nothing in the foregoing shall be construed to impose any obligation upon
Administrative Agent to exercise any power or right granted in this paragraph or
to assume any liability under any Lease of any part of the Property and no
liability shall attach to Administrative Agent for failure or inability to
collect any Rents under any such Lease.  The assignment contained in this
Section shall become null and void upon the release of this Mortgage.

 

(d)           As used herein: (i) “Lease” means each existing or future lease,
sublease (to the extent of Grantor’s rights thereunder) or other agreement under
the terms of which any person has or acquires any right to occupy or use the
Property, or any part thereof, or interest therein, and each existing or future
guaranty of payment or performance thereunder, and all extensions, renewals,
modifications and replacements of each such lease, sublease, agreement or
guaranty; and (ii) “Rents” means all of the rents, revenue, income, profits and
proceeds derived and to be derived from the Property or arising from the use or
enjoyment of any portion thereof or from any Lease, including but not limited to
the proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Property, all of Grantor’s
rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Law, together with any sums of money that may now or at any time
hereafter be or become due and payable to Grantor by virtue of any and all
royalties, overriding

 

 

13

--------------------------------------------------------------------------------


 

royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and all future oil, gas, mineral and mining
leases covering the Property or any part thereof, and all proceeds and other
amounts paid or owing to Grantor under or pursuant to any and all contracts and
bonds relating to the construction or renovation of the Property.

 

(e)           Notwithstanding anything contained herein to the contrary, in no
event shall this Section be deemed to reduce the Secured Indebtedness by an
amount in excess of the actual amount of cash received by Grantor under any
Lease, whether before, during or after the occurrence of an Event of Default,
and Grantor acknowledges that in no event shall the Secured Indebtedness be
reduced by the value from time to time of the rents, income and profits of or
from the Property.  In addition, Administrative Agent reserves the right, at any
time, whether before or after the occurrence of an Event of Default, to
recharacterize the assignment in this Section as merely constituting security
for the indebtedness of Grantor to the Loan Parties, which recharacterization
shall be made by written notice delivered to Grantor.  Grantor’s receipt of any
rents, issues, and profits pursuant to this assignment in this Section after the
institution of foreclosure proceedings, either by court action or by the private
power of sale contained in any deed of trust now or hereafter securing the Note,
shall not cure an Event of Default, or affect such proceedings or sale.  THE
FOREGOING ASSIGNMENT SHALL NOT CONSTITUTE OR EVIDENCE ANY PAYMENT WHATSOEVER ON
ACCOUNT OF THE SECURED INDEBTEDNESS, AND THE SECURED INDEBTEDNESS SHALL BE
REDUCED BY AMOUNTS COLLECTED BY ADMINISTRATIVE AGENT ONLY IF AND TO THE EXTENT
THAT SUCH AMOUNTS ARE ACTUALLY PAID TO ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE LOAN PARTIES, AND APPLIED BY THE LOAN PARTIES IN REDUCTION OF THE
UNPAID PRINCIPAL BALANCE OF THE SECURED INDEBTEDNESS.

 

ARTICLE 4

Event of Default

 

Section 4.1.  Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage (“Event of Default”):

 

(a)           Nonperformance of Covenants.  Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section) is not fully and timely performed,
observed or kept, and such failure is not cured within the applicable notice and
cure period (if any) provided for herein or in such other Loan Document.

 

(b)           Default under Credit Agreement or other Loan Documents.  The
occurrence of a Default under (and as defined in) the Credit Agreement or a
default or event of default (however defined in) any other Loan Document (after
giving effect to any notice or cure periods, if any).

 

Section 4.2.  Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Administrative Agent to give to Grantor any notice
regarding a default or incipient default, then if Administrative Agent shall
fail to give such notice to Grantor as

 

 

14

--------------------------------------------------------------------------------


 

provided, the sole and exclusive remedy of Grantor for such failure shall be to
seek appropriate equitable relief to enforce the agreement to give such notice
and to have any acceleration of the maturity of the Loan and the Secured
Indebtedness postponed or revoked and foreclosure proceedings in connection
therewith delayed or terminated pending or upon the curing of such default in
the manner and during the period of time permitted by such agreement, if any,
and Grantor shall have no right to damages or any other type of relief not
herein specifically set out against Administrative Agent, all of which damages
or other relief are hereby waived by Grantor.  Nothing herein or in any other
Loan Document shall operate or be construed to add on or make cumulative any
cure or grace periods specified in any of the Loan Documents.

 

ARTICLE 5

Remedies

 

Section 5.1.  Certain Remedies.  If an Event of Default shall occur and be
continuing, Administrative Agent may (but shall have no obligation to) exercise
any one or more of the following remedies, without notice (unless notice is
required by applicable statute):

 

(a)           Acceleration; Termination.  Administrative Agent may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Transactions.  Upon any such
declaration, such Secured Indebtedness shall, thereupon be immediately due and
payable, and such Swap Transactions shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Grantor.

 

(b)           Enforcement of Assignment of Rents.  In addition to the rights of
Administrative Agent under Article 3 hereof and under the Assignment, prior or
subsequent to taking possession of any portion of the Property or taking any
action with respect to such possession, Administrative Agent may: (1) collect
and/or sue for the Rents in Administrative Agent’s own name, give receipts and
releases therefor, and after deducting all expenses of collection, including
attorneys’ fees and expenses, apply the net proceeds thereof to the Secured
Indebtedness in such manner and order as Administrative Agent may elect and/or
to the operation and management of the Property, including the payment of
reasonable management, brokerage and attorney’s fees and expenses; and
(2) require Grantor to transfer all security deposits and records thereof to
Administrative Agent together with original counterparts of the Leases.

 

(c)           Foreclosure.  Upon the occurrence of an Event of Default, Trustee,
or his successor or substitute, is authorized and empowered and it shall be his
special duty at the request of Administrative Agent to sell the Property or any
part thereof situated in the State of Texas, at the courthouse of any county
(whether or not the counties in which the Property is located are contiguous, if
the Property is located in more than one county) in the State of Texas in which
any part of the Property is situated, at public venue to the highest bidder for
cash between the hours of ten o’clock a.m. and four o’clock  p.m. on the first
Tuesday in any month or at such other place, time and date as provided by the
statutes of the State of Texas then in force

 

 

15

--------------------------------------------------------------------------------


 

governing sales of real estate under powers of sale conferred by deed of trust,
after having given notice of such sale in accordance with such statutes.  Any
sale made by Trustee hereunder may be as an entirety or in such parcels as
Administrative Agent may request.  To the extent permitted by applicable law,
any sale may be adjourned by announcement at the time and place appointed for
such sale without further notice except as may be required by law.  The sale by
Trustee of less than the whole of the Property shall not exhaust the power of
sale herein granted, and Trustee is specifically empowered to make successive
sale or sales under such power until the whole of the Property shall be sold;
and, if the proceeds of such sale of less than the whole of the Property shall
be less than the aggregate of the Secured Indebtedness and the expense of
executing this trust as provided herein, this Mortgage and the lien hereof shall
remain in full force and effect as to the unsold portion of the Property just as
though no sale had been made; provided, however, that Grantor shall never have
any right to require the sale of less than the whole of the Property but
Administrative Agent shall have the right, at its sole election, to request
Trustee to sell less than the whole of the Property.  Trustee may, after any
request or direction by Administrative Agent, sell not only the real property
but also the Collateral and other interests which are a part of the Property, or
any part thereof, as a unit and as a part of a single sale, or may sell any part
of the Property separately from the remainder of the Property.  It shall not be
necessary for Trustee to have taken possession of any part of the Property or to
have present or to exhibit at any sale any of the Collateral.  After each sale,
Trustee shall make to the purchaser or purchasers at such sale good and
sufficient conveyances in the name of Grantor, conveying the property so sold to
the purchaser or purchasers with general warranty of title of Grantor, subject
to the Permitted Encumbrances (and to such leases and other matters, if any, as
Trustee may elect upon request of Administrative Agent), and shall receive the
proceeds of said sale or sales and apply the same as herein provided.  Payment
of the purchase price to the Trustee shall satisfy the obligation of purchaser
at such sale therefor, and such purchaser shall not be responsible for the
application thereof.  The power of sale granted herein shall not be exhausted by
any sale held hereunder by Trustee or his substitute or successor, and such
power of sale may be exercised from time to time and as many times as
Administrative Agent may deem necessary until all of the Property has been duly
sold and all Secured Indebtedness has been fully paid.  In the event any sale
hereunder is not completed or is defective in the opinion of Administrative
Agent, such sale shall not exhaust the power of sale hereunder and
Administrative Agent shall have the right to cause a subsequent sale or sales to
be made hereunder.  Any and all statements of fact or other recitals made in any
deed or deeds or other conveyances given by Trustee or any successor or
substitute appointed hereunder as to nonpayment of the Secured Indebtedness or
as to the occurrence of any default, or as to Administrative Agent’s having
declared all of said indebtedness to be due and payable, or as to the request to
sell, or as to notice of time, place and terms of sale and the properties to be
sold having been duly given, or as to the refusal, failure or inability to act
of Trustee or any substitute or successor trustee, or as to the appointment of
any substitute or successor trustee, or as to any other act or thing having been
duly done by Administrative Agent or by such Trustee, substitute or successor,
shall be taken as prima facie evidence of the truth of the facts so stated and
recited.  The Trustee or his successor or substitute may appoint or delegate any
one or more persons as agent to perform any act or acts necessary or incident to
any sale held by Trustee, including the posting of notices and the conduct of
sale, but in the name and on behalf of Trustee, his successor or substitute.  If
Trustee or his successor or substitute shall have given notice of sale

 

 

16

--------------------------------------------------------------------------------


 

hereunder, any successor or substitute Trustee thereafter appointed may complete
the sale and the conveyance of the property pursuant thereto as if such notice
had been given by the successor or substitute Trustee conducting the sale.

 

(d)           Uniform Commercial Code.  Without limitation of Administrative
Agent’s rights of enforcement with respect to the Collateral or any part thereof
in accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (1)  Administrative Agent may enter
upon Grantor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Grantor to assemble the Collateral and make it available at a place
Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral;
(3) written notice mailed to Grantor as provided herein at least five (5) days
prior to the date of public sale of the Collateral or prior to the date after
which private sale of the Collateral will be made shall constitute reasonable
notice; provided that, if Administrative Agent fails to comply with this clause
(3) in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC, as in effect
from time to time (or under the Uniform Commercial Code, in force from time to
time, in any other state to the extent the same is applicable law); (4) any sale
made pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this
Section 5.1; (5) in the event of a foreclosure sale, whether made by Trustee
under the terms hereof, or under judgment of a court, the Collateral and the
other Property may, at the option of Administrative Agent, be sold as a whole;
(6) it shall not be necessary that Administrative Agent take possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this Section is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale; (7) with
respect to application of proceeds from disposition of the Collateral under
Section 5.2 hereof, the costs and expenses incident to disposition shall include
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like and the reasonable attorneys’ fees and legal
expenses (including, without limitation, the allocated costs for in-house legal
services) incurred by Administrative Agent; (8) any and all statements of fact
or other recitals made in any bill of sale or assignment or other instrument
evidencing any foreclosure sale hereunder as to nonpayment of the Secured
Indebtedness or as to the occurrence of any Event of Default, or as to
Administrative Agent having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Administrative Agent, shall be taken as prima facie evidence of the
truth of the facts so stated and recited; (9) Administrative Agent may appoint
or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Administrative Agent, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Administrative Agent; (10) Administrative Agent may comply with any

 

 

17

--------------------------------------------------------------------------------


 

applicable state or federal law or regulatory requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
affect adversely the commercial reasonableness of any sale of the Collateral;
(11) Administrative Agent may sell the Collateral without giving any warranties
as to the Collateral, and specifically disclaim all warranties including,
without limitation, warranties relating to title, possession, quiet enjoyment
and the like, and all warranties of quality, merchantability and fitness for a
specific purpose, and this procedure will not be considered to affect adversely
the commercial reasonableness of any sale of the Collateral; (12) Grantor
acknowledges that a private sale of the Collateral may result in less proceeds
than a public sale; and (13) Grantor acknowledges that the Collateral may be
sold at a loss to Grantor, and that, in such event, subject to applicable law,
Administrative Agent shall have no liability or responsibility to Grantor for
such loss.

 

(e)           Lawsuits.  Administrative Agent may, to the fullest extent
permitted by applicable law, proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Property under the judgment or
decree of any court or courts of competent jurisdiction.

 

(f)            Entry on Property.  Administrative Agent is authorized, prior or
subsequent to the institution of any foreclosure proceedings, to the fullest
extent permitted by applicable law, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records, and
all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Grantor
any and all rights which Grantor has with respect to the management, possession,
operation, protection or preservation of the Property.  Administrative Agent
shall not be deemed to have taken possession of the Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose.  All costs,
expenses and liabilities of every character incurred by Administrative Agent in
managing, operating, maintaining, protecting or preserving the Property shall
constitute a demand obligation of Grantor (which obligation Grantor hereby
promises to pay) to Administrative Agent pursuant to this Mortgage.  If
necessary to obtain the possession provided for above, Administrative Agent may
invoke any and all legal remedies to dispossess Grantor.  In connection with any
action taken by Administrative Agent pursuant to this Section, Administrative
Agent shall not be liable for any loss sustained by Grantor resulting from any
failure to let the Property or any part thereof, or from any act or omission of
Administrative Agent in managing the Property unless such loss is caused by the
gross negligence, willful misconduct or bad faith of Administrative Agent, nor
shall Administrative Agent be obligated to perform or discharge any obligation,
duty or liability of Grantor arising under any lease or other agreement relating
to the Property or arising under any Permitted Encumbrance or otherwise
arising.  Grantor hereby assents to, ratifies and confirms any and all lawful
actions of Administrative Agent with respect to the Property taken under this
Section.

 

(g)           Receiver.  Administrative Agent shall as a matter of right be
entitled to the appointment of a receiver or receivers for all or any part of
the Property whether such

 

 

18

--------------------------------------------------------------------------------


 

receivership be incident to a proposed sale (or sales) of such property or
otherwise, and without regard to the value of the Property or the solvency of
any person or persons liable for the payment of the indebtedness secured hereby,
and Grantor does hereby irrevocably consent to the appointment of such receiver
or receivers, waives notice of such appointment, of any request therefor or
hearing in connection therewith, and any and all defenses to such appointment,
agrees not to oppose any application therefor by Administrative Agent, and
agrees that such appointment shall in no manner impair, prejudice or otherwise
affect the rights of Administrative Agent to application of Rents as provided in
this Mortgage.  Nothing herein is to be construed to deprive Administrative
Agent of any other right, remedy or privilege it may have under the law to have
a receiver appointed.  Any money advanced by Administrative Agent in connection
with any such receivership shall be a demand obligation (which obligation
Grantor hereby promises to pay) owing by Grantor to Administrative Agent
pursuant to this Mortgage.

 

(h)           Powers of Administrative Agent.  Administrative Agent may, either
directly or through an agent or court-appointed receiver, and without regard to
the adequacy of any security for the Secured Indebtedness:

 

(i)            enter, take possession of, manage, operate, protect, preserve and
maintain, and exercise any other rights of an owner of, the Property, and use
any other properties or facilities of Grantor relating to the Property, all
without payment of rent or other compensation to Grantor;

 

(ii)           enter into such contracts and take such other action as
Administrative Agent deems appropriate to complete all or any part of the
Improvements or any other construction on the Land, subject to such
modifications and other changes in the Improvements or the plan of development
as Administrative Agent may deem appropriate;

 

(iii)          make, cancel, enforce or modify leases, obtain and evict tenants,
fix or modify rents and, in its own name or in the name of Grantor, otherwise
conduct any business of Grantor in relation to the Property and deal with
Grantor’s creditors, debtors, tenants, agents and employees and any other
persons having any relationship with Grantor in relation to the Property, and
amend any contracts between them, in any manner Administrative Agent may
determine in its commercially reasonable judgment;

 

(iv)          subject to the terms of the Collateral Assignment, either with or
without taking possession of the Property, notify obligors on any contracts that
all payments and other performance are to be made and rendered directly and
exclusively to Administrative Agent, and in its own name supplement, modify,
amend, renew, extend, accelerate, accept partial payments or performance on,
make allowances and adjustments and issue credits with respect to, give
approvals, waivers and consents under, release, settle, compromise, compound,
sue for, collect or otherwise liquidate, enforce or deal with any contracts or
other rights, including collection of amounts past due and unpaid (Grantor
agreeing not to take any such action, with respect to any obligation in excess
of $5,000, 

 

 

19

--------------------------------------------------------------------------------


 

during the continuation of a Default without prior written authorization from
Administrative Agent);

 

(v)           endorse, in the name of Grantor, all checks, drafts and other
evidences of payment relating to the Property, and receive, open and dispose of
all mail addressed to Grantor and notify the postal authorities to change the
address for delivery of such mail to such address as Administrative Agent may
designate; and

 

take such other action as Administrative Agent deems appropriate to protect the
security of this Mortgage.

 

(i)            Termination of Commitment to Lend.  Administrative Agent may
terminate any commitment or obligation to lend or disburse funds under any Loan
Document or enter into any other credit arrangement to or for the benefit of
Grantor.

 

(j)            Other Rights and Remedies.  Administrative Agent may exercise any
and all other rights and remedies which Administrative Agent may have under the
Loan Documents, or at law or in equity or otherwise.

 

Section 5.2.  Proceeds of Foreclosure.  The proceeds held by Trustee or
Administrative Agent or any receiver or public officer in foreclosure of the
liens and security interests evidenced hereby shall be applied in accordance
with the requirements of applicable laws and to the extent consistent therewith
as follows:  (i) FIRST, to the payment of all necessary costs and expenses
incident to such foreclosure sale, including but not limited to all attorneys’
fees and legal expenses, advertising costs, auctioneer’s fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees,  all court
costs and charges of every character (not exceeding five percent (5%) of the
gross proceeds of such sale), to Trustee acting under the provisions of
paragraph (c) of Section 5.1 hereof if foreclosed by power of sale as provided
in said paragraph, and to the payment of the other Secured Indebtedness,
including specifically without limitation the principal, accrued interest and
attorneys’ fees due and unpaid on the Loan and the amounts due and unpaid and
owed to Administrative Agent under this Mortgage the order and manner of
application to the items in this clause (all with interest at the rate per annum
provided in the Credit Agreement and all in Administrative Agent’s sole
discretion); (ii) SECOND, to amounts due and payable to Swap Bank under any Swap
Transactions, and (iii) THIRD, the remainder, if any, shall be paid to Grantor,
or to Grantor’s successors or assigns, or such other persons (including the
Administrative Agent or beneficiary of any inferior lien) as may be entitled
thereto by law; provided, however, that if Administrative Agent is uncertain
which person or persons are so entitled, Administrative Agent may interplead
such remainder in any court of competent jurisdiction, and the amount of any
attorneys’ fees, court costs and expenses incurred in such action shall be a
part of the Secured Indebtedness and shall be reimbursable (without limitation)
from such remainder.

 

Section 5.3.  Loan Parties as Purchaser.  Administrative Agent and any of the
Loan Parties shall have the right to become the purchaser at any sale held by
Trustee or substitute or

 

 

20

--------------------------------------------------------------------------------


 

successor or by any receiver or public officer or at any public sale, and
Administrative Agent or any of the Loan Parties shall have the right to credit
upon the amount of Administrative Agent’s or such Loan Party’s successful bid,
to the extent necessary to satisfy such bid, all or any part of the Secured
Indebtedness held by such Loan Party or, alternatively, all Loan Parties, in the
case of a purchase by Administrative Agent or its Affiliate acting on behalf of
and with the consent of the Required Lenders, in such manner and order as
Administrative Agent may elect.

 

Section 5.4.  Foreclosure as to Matured Debt.  Upon the occurrence of a default,
Holder shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made.  The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Holder deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.2 hereof.  Several sales may
be made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness..

 

Section 5.5.  Remedies Cumulative.  All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Trustee and
Administrative Agent shall, in addition to the rights and remedies provided
herein or in any other Loan Document, be entitled to avail themselves of all
such other rights and remedies as may now or hereafter exist at law or in equity
for the collection of the Secured Indebtedness and the enforcement of the
covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any right or remedy provided for hereunder
or under any such other Loan Document or provided for by law or in equity shall
not prevent the concurrent or subsequent employment of any other appropriate
right or rights or remedy or remedies.

 

Section 5.6.  Discretion as to Security.  Administrative Agent may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Mortgage.

 

Section 5.7.  Grantor’s Waiver of Certain Rights.  To the full extent Grantor
may do so, Grantor agrees that Grantor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Grantor,
for Grantor, Grantor’s heirs, devisees, representatives, successors and assigns,
and for

 

 

21

--------------------------------------------------------------------------------


 

any and all persons ever claiming any interest in the Property, to the extent
permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution, notice of intention to
mature or declare due the whole of the Secured Indebtedness, notice of election
to mature or declare due the whole of the Secured Indebtedness and all rights to
a marshaling of assets of Grantor, including the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  Grantor shall not have or assert any right
under any statute or rule of law including Chapter 34 of the Texas Business and
Commerce Code, pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Administrative Agent under the terms of this Mortgage to a sale of the Property
for the collection of the Secured Indebtedness without any prior or different
resort for collection, or the right of Administrative Agent under the terms of
this Mortgage to the payment of the Secured Indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatsoever.  Grantor
waives any right or remedy which Grantor may have or be able to assert pursuant
to any provision of any statute or rule of law pertaining to the rights and
remedies of sureties.  If any law referred to in this Section and now in force,
of which Grantor or Grantor’s heirs, devisees, representatives, successors or
assigns or any other persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.

 

Section 5.8.  Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Grantor or Grantor’s
successors as owners of the Property are occupying or using the Property, or any
part thereof, each and all shall immediately become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of purchaser, at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; and to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will.  After such foreclosure, any leases to
tenants or subtenants that are subject to this Mortgage (either by their date,
their express terms, or by agreement of the tenant or subtenant) shall, at the
sole option of Administrative Agent or any purchaser at such sale, but subject
to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent, the Trustees or any
purchaser or purchasers, terminate within thirty (30) days from the date of
sale.  Subject to the foregoing, in the event the tenant fails to surrender
possession of the Property upon demand, the purchaser shall be entitled to
institute and maintain a summary action for possession of the Property (such as
an action for forcible detainer) in any court having jurisdiction.

 

Section 5.9.  Effective as Mortgage.  This instrument shall be effective as a
mortgage as well as a deed of trust and upon the occurrence of an Event of
Default may be foreclosed as to any of the Property in any manner permitted by
applicable law, and any foreclosure suit may be

 

 

22

--------------------------------------------------------------------------------


 

brought by Trustee or by Administrative Agent; and to the extent, if any,
required to cause this instrument to be so effective as a mortgage as well as a
deed of trust, Grantor hereby mortgages the Property to Administrative Agent. 
In the event a foreclosure hereunder shall be commenced by Trustee, or his
substitute or successor, Administrative Agent may at any time before the sale of
the Property direct Trustee to abandon the sale, and may then institute suit for
the collection of the Secured Indebtedness, and for the foreclosure of this
Mortgage.  It is agreed that if Administrative Agent should institute a suit for
the collection of the Secured Indebtedness and for the foreclosure of this
Mortgage, Administrative Agent may at any time before the entry of a final
judgment in said suit dismiss the same, and require Trustee, his substitute or
successor to sell the Property in accordance with the provisions of this
Mortgage.

 

ARTICLE 6

Miscellaneous

 

Section 6.1.  Scope of Mortgage.  This Mortgage is a deed of trust and mortgage
of both real and personal property, a security agreement, an assignment of rents
and leases, a financing statement and fixture filing and a collateral
assignment, and also covers proceeds and fixtures.

 

Section 6.2.  Effective as a Financing Statement and Fixture Filing.  This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real estate records of each county where any part of the Property
(including said fixtures) is situated.  This Mortgage shall also be effective as
a financing statement covering minerals or the like (including oil and gas),
timber, accounts and general intangibles under the UCC, as amended, and similar
provisions (if any) of the Uniform Commercial Code as enacted in any other state
where the Property is situated which will be financed at the wellhead or
minehead of the wells or mines located on the Property and is to be filed for
record in the real estate records of each county where any part of the Property
is situated.  To the extent permitted under applicable law, this Mortgage shall
also be effective as a financing statement covering any other Property and may
be filed in any other appropriate filing or recording office.  The mailing
address of Grantor and the Administrative Agent are set forth in the
introductory paragraph of this Mortgage.  To the extent permitted under
applicable law, a carbon, photographic or other reproduction of this Mortgage or
of any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.

 

Section 6.3.  Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Administrative Agent may at any time notify the
account debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Administrative Agent directly.

 

Section 6.4.  Waiver by Administrative Agent.  Administrative Agent may at any
time and from time to time by a specific writing intended for the purpose:
(a) waive compliance by Grantor with any covenant herein made by Grantor to the
extent and in the manner specified in such writing; (b) consent to Grantor’s
doing any act which hereunder Grantor is prohibited from doing, or to Grantor’s
failing to do any act which hereunder Grantor is required to do, to the

 

 

23

--------------------------------------------------------------------------------


 

extent and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Trustee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party.  No such act shall in any way affect the rights or
powers of Administrative Agent or Trustee hereunder except to the extent
specifically agreed to by Administrative Agent in such writing.

 

Section 6.5.  No Impairment of Security.  The lien, security interest and other
security rights of Administrative Agent hereunder or under any other Loan
Document shall not be impaired (except to the extent expressly stated therein)
by any indulgence, moratorium or release granted by Administrative Agent
including, but not limited to, any renewal, extension or modification which
Administrative Agent may grant with respect to any Secured Indebtedness, or any
surrender, compromise, release, renewal, extension, exchange or substitution
which Administrative Agent may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness.  The taking of
additional security by Administrative Agent shall not release or impair the
lien, security interest or other security rights of Administrative Agent
hereunder or affect the liability of Grantor or of any endorser, guarantor or
surety, or improve the right of any junior lienholder in the Property (without
implying hereby Administrative Agent’s consent to any junior lien).

 

Section 6.6.  Acts Not Constituting Waiver by Administrative Agent. 
Administrative Agent may waive any default without waiving any other prior or
subsequent default.  Administrative Agent may remedy any default without waiving
the default remedied.  Neither failure by Administrative Agent to exercise, nor
delay by Administrative Agent in exercising, nor discontinuance of the exercise
of any right, power or remedy (including but not limited to the right to
accelerate the maturity of the Secured Indebtedness or any part thereof) upon or
after any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date.  No
single or partial exercise by Administrative Agent of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time.  No modification or waiver of any provision hereof
nor consent to any departure by Grantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified. 
No notice to nor demand on Grantor in any case shall of itself entitle Grantor
to any other or further notice or demand in similar or other circumstances. 
Remittances in payment of any part of the Secured Indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Administrative Agent in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks.  Acceptance by Administrative Agent of any payment in an amount
less than the amount then due on any Secured Indebtedness shall be deemed an
acceptance on account only and shall not in any

 

 

24

--------------------------------------------------------------------------------


 

way excuse the existence of a default hereunder notwithstanding any notation on
or accompanying such partial payment to the contrary.

 

Section 6.7.  Grantor’s Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Grantor, Administrative Agent
may, without notice to Grantor, deal with such successor or successors in
interest with reference to this Mortgage and to the Secured Indebtedness in the
same manner as with Grantor, without in any way vitiating or discharging
Grantor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Administrative Agent, and no extension of the time
for the payment of the Secured Indebtedness given by Administrative Agent shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Grantor hereunder for the payment of the indebtedness or
performance of the obligations secured hereby or the liability of any other
person hereunder for the payment of the indebtedness secured hereby.  Unless
agreed to in writing in connection with Administrative Agent’s consent to the
transfer, each Grantor agrees that it shall be bound by any modification of this
Mortgage or any of the other Loan Documents made by Administrative Agent and any
subsequent owner of the Property, with or without notice to such Grantor, and no
such modifications shall (i) impair the obligations of such Grantor under this
Mortgage or any other Loan Document or (ii) increase the obligations of Grantor,
unless consented to in writing by Grantor, under this Mortgage or any other Loan
Document. Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Administrative Agent’s consent to any transfer of the
Property.

 

Section 6.8.  Place of Payment; Forum; Waiver of Jury Trial.  All Secured
Indebtedness which may be owing hereunder at any time by Grantor shall be
payable at the place designated in the Credit Agreement (or if no such
designation is made, at the address of Administrative Agent indicated at the end
of this Mortgage).  Grantor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the non-exclusive
jurisdiction of any State court, or any United States federal court, sitting in
Dallas, Texas, and to the non-exclusive jurisdiction of any State court or any
United States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Mortgage or the Secured Indebtedness.  Grantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Grantor may now or hereafter
have to the laying of venue in any such court and any claim that any such court
is an inconvenient forum.  Grantor hereby agrees and consents that, in addition
to any methods of service of process provided for under applicable law, all
service of process in any such suit, action or proceeding in any State court in
which the Property is located, or any United States federal court, sitting in
the State in which the Secured Indebtedness is payable may be made by certified
or registered mail, return receipt requested, directed to Grantor at its address
stated at the end of this Mortgage, or at a subsequent address of Grantor of
which Administrative Agent received actual notice from Grantor in accordance
with this Mortgage, and service so made shall be complete five (5) days after
the same shall have been so mailed.  Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by law or limit
the right of Administrative Agent to bring proceedings against Grantor in any
other court or jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR,
ADMINISTRATIVE AGENT AND THE LOAN

 

 

25

--------------------------------------------------------------------------------


 

PARTIES EACH WAIVE THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY
OTHER LOAN DOCUMENT.

 

Section 6.9.  Subrogation to Existing Liens; Vendor’s/Purchase Money Lien. To
the extent that proceeds of the Loan are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Administrative Agent at Grantor’s
request, and Administrative Agent shall be subrogated to any and all rights,
security interests and liens owned by any owner or Administrative Agent of such
outstanding liens, security interests, charges or encumbrances, however remote,
irrespective of whether said liens, security interests, charges or encumbrances
are released, and all of the same are recognized as valid and subsisting and are
renewed and continued and merged herein to secure the Secured Indebtedness, but
the terms and provisions of this Mortgage shall govern and control the manner
and terms of enforcement of the liens, security interests, charges and
encumbrances to which Administrative Agent is subrogated hereunder.  It is
expressly understood that, in consideration of the payment of such indebtedness
by Administrative Agent, Grantor hereby waives and releases all demands and
causes of action for offsets and payments in connection with the said
indebtedness.  If all or any portion of the proceeds of the Loan or of any other
Secured Indebtedness has been advanced for the purpose of paying the purchase
price for all or a part of the Property, no vendor’s or purchase money lien is
waived; and Administrative Agent shall have, and is hereby granted, a vendor’s
or purchase money lien on the Property as cumulative additional security for the
Secured Indebtedness.  Administrative Agent may foreclose under this Mortgage or
under the vendor’s or purchase money lien without waiving the other or may
foreclose under both.

 

Section 6.10.  Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Mortgage.

 

Section 6.11.  Compliance with Usury Laws.  It is the intent of Grantor and
Administrative Agent and all other parties to the Loan Documents to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between Administrative Agent and Grantor (or any other
party liable with respect to any indebtedness under the Loan Documents) are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising.  In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved, contracted for, charged, chargeable, or
received under this Mortgage, the Credit Agreement, the Note or any other Loan
Document or otherwise, exceed the maximum nonusurious amount permitted by
applicable law (the “Maximum Amount”).  If, from any possible construction of
any document, interest would otherwise be payable in excess of the Maximum
Amount, any such construction shall be subject to the provisions of this
Section and such document shall ipso facto be automatically reformed and the
interest payable shall be automatically reduced to the

 

 

26

--------------------------------------------------------------------------------


 

Maximum Amount, without the necessity of execution of any amendment or new
document.  If Administrative Agent shall ever receive anything of value which is
characterized as interest under applicable law and which would apart from this
provision be in excess of the Maximum Amount, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Secured Indebtedness in the
inverse order of its maturity and not to the payment of interest, or refunded to
Grantor or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal.  The right to accelerate
maturity of the Loan or any other Secured Indebtedness does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and Administrative Agent does not intend to charge or receive
any unearned interest in the event of acceleration.  All interest paid or agreed
to be paid to Administrative Agent shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full stated
term (including any renewal or extension) of such indebtedness so that the
amount of interest on account of such indebtedness does not exceed the Maximum
Amount.  As used in this Section, the term “applicable law” shall mean the laws
of the State of Texas, or the federal laws of the United States applicable to
this transaction, whichever laws allow the greatest interest, as such laws now
exist or may be changed or amended or come into effect in the future.

 

Section 6.12.  Release.  If (i) all of the Secured Indebtedness be paid as the
same becomes due and payable and all of the covenants, warranties, undertakings
and agreements made in this Mortgage are kept and performed, and all Swap
Transactions have been terminated and all other obligations under the Loan
Documents, if any, of Administrative Agent and the Loan Parties for further
advances and of L/C Issuer for issuance of Letters of Credit have been
terminated, or (ii) Grantor is entitled to a release of this Mortgage in
accordance with the terms of the Credit Agreement, then, and in that event only,
all rights under this Mortgage shall terminate (except to the extent expressly
provided herein with respect to indemnifications, representations and warranties
and other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and the Property shall be released by
Administrative Agent in due form at Grantor’s cost.  Without limitation, all
provisions herein for indemnity of Administrative Agent or Trustee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage. 
Grantor agrees to pay reasonable fees, not to exceed the maximum amounts legally
permitted, for Trustee’s rendering of services in connection with each partial
or complete release of the Property from the lien of this Mortgage. 
Notwithstanding the foregoing, reference is hereby made to the Credit Agreement
regarding the terms and conditions under which Administrative Agent will execute
a deliver a partial release of the lien of this Mortgage.

 

Section 6.13.  Notices.  All such notices, demands, requests, consents and other
communications shall be deemed sufficiently given or furnished if delivered by
personal delivery, by courier, by registered or certified United States mail,
postage prepaid, or by facsimile (with, subject to Subsection 6.3.2 of the
Credit Agreement, a confirmatory duplicate copy sent by first class United
States mail), addressed to the party to whom directed or by (subject to
Subsection 6.3.3 of the Credit Agreement) electronic mail address to Grantor, at
the

 

 

27

--------------------------------------------------------------------------------


 

addresses set forth at the end of this Agreement or to Administrative Agent or
the Loan Parties at the addresses specified for notices in the Credit Agreement
(unless changed by similar notice in writing given by the particular party whose
address is to be changed). Any such notice or communication shall be deemed to
have been given and received either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile, upon
receipt; provided, however, that service of a notice required by Texas Property
Code Section 51.002, as amended, shall be considered complete when the
requirements of that statute are met.  Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt.  This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in any Loan Document or to require giving of notice or
demand to or upon any person in any situation or for any reason.

 

Section 6.14.  Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 6.15.  Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.16.  Reporting Compliance.  Grantor agrees to comply with any and all
reporting requirements imposed upon Grantor, Grantor’s affiliates, Guarantor,
Guarantor’s affiliates with respect to the transaction evidenced by the Loan
Documents and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.

 

Section 6.17.  Grantor.  The obligations of Grantor hereunder shall be joint and
several.  If any Grantor, or any signatory who signs on behalf of any Grantor,
is a corporation, partnership or other legal entity, Grantor and any such
signatory, and the person or persons signing for it,

 

 

28

--------------------------------------------------------------------------------


 

represent and warrant to Administrative Agent that this instrument is executed,
acknowledged and delivered by Grantor’s duly authorized representatives. If
Grantor is an individual, no power of attorney granted by Grantor herein shall
terminate on Grantor’s disability.

 

Section 6.18.  Execution; Recording.  This Mortgage may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first
page hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page hereof. 
Grantor will cause this Mortgage and all amendments and supplements thereto and
substitutions therefor and all financing statements and continuation statements
relating thereto to be recorded, filed, re-recorded and refiled in such manner
and in such places as Trustee or Administrative Agent shall reasonably request
and will pay all such recording, filing, re-recording and refiling taxes, fees
and other charges.

 

Section 6.19.  Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Grantor, and the successors and assigns
of Grantor, and shall inure to the benefit of Trustee and Administrative Agent
and shall constitute covenants running with the Land.  All references in this
Mortgage to Grantor shall be deemed to include all such heirs, devisees,
representatives, successors and assigns of Grantor.

 

Section 6.20.  No Partnership, Etc..  The relationship between Administrative
Agent and Grantor is solely that of lender and borrower.  Administrative Agent
has no fiduciary or other special relationship with Grantor.  Nothing contained
in the Loan Documents is intended to create any partnership, joint venture,
association or special relationship between Grantor and Administrative Agent or
in any way make Administrative Agent a co-principal with Grantor with reference
to the Property.  All agreed contractual duties between or among Administrative
Agent, Trustee and Grantor are set forth herein and in the other Loan Documents
and any additional implied covenants or duties are hereby disclaimed.  Any
inferences to the contrary of any of the foregoing are hereby expressly negated.

 

Section 6.21.  Substitution of Trustee.   Trustee may resign by an instrument in
writing addressed to Administrative Agent or Trustee may be removed at any time
with or without cause by an instrument in writing executed by Administrative
Agent.  In case of the resignation, removal or disqualification of Trustee, or
if for any reason Administrative Agent shall deem it desirable to appoint a
substitute or successor trustee to act instead of the herein-named trustee or
any substitute or successor trustee, then Administrative Agent shall have the
right and is hereby authorized and empowered to appoint a successor
trustee(s) or a substitute trustee(s) without any formality other than
appointment and designation in writing executed by Administrative Agent and the
authority hereby conferred shall extend to the appointment of other successor
and substitute trustees successively until the Secured Indebtedness has been
paid in full or until the Property is fully and finally sold hereunder.  If
Administrative Agent is a corporation or association and such appointment is
executed on its behalf by an officer of such corporation or association, such
appointment shall be conclusively presumed to be executed with authority and

 

 

29

--------------------------------------------------------------------------------


 

shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association.  Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor or substitute
Trustee(s) and it shall thereupon succeed to, and shall hold, possess and
execute, all of the rights, powers, privileges, immunities and duties herein
conferred upon Trustee.  All references herein to “Trustee” shall be deemed to
refer to Trustee (including any successor(s) or substitute(s) appointed and
designated as herein provided) from time to time acting hereunder.

 

Section 6.22.  No Liability of Trustee.  Trustee shall not be liable for any
error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever (including
Trustee’s negligence), except for Trustee’s gross negligence or willful
misconduct.  Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
it hereunder, believed by it in good faith to be genuine.  All moneys received
by Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and Trustee
shall be under no liability for interest on any moneys received by it
hereunder.  Grantor hereby ratifies and confirms any and all acts which the
herein-named Trustee or its successor or successors, substitute or substitutes,
in this trust, shall do lawfully by virtue hereof.  Grantor will reimburse
Trustee for, and save Trustee harmless against, any and all liability and
expenses which may be incurred by Trustee in the performance of its duties.  The
foregoing indemnity shall not terminate upon discharge of the Secured
Indebtedness or foreclosure, release or other termination of this Mortgage.

 

Section 6.23.  Applicable Law. THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

Section 6.24.  No Merger of Estates.  So long as any part of the Secured
Indebtedness secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Property shall not merge but rather shall
remain separate and distinct, notwithstanding the union of such estates either
in Grantor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.

 

Section 6.25  Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Grantor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Grantor and Administrative Agent with respect to the matters addressed in the
Loan Documents.  Grantor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings,

 

 

30

--------------------------------------------------------------------------------


 

stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this instrument is executed by Grantor
as of the date first written on page 1 hereof.

 

GRANTOR:

 

 

BEHRINGER HARVARD BOWEN ROAD LP,
a Delaware limited partnership

 

 

By:

/s/ Gerald J. Reihsen, III

 

Gerald J. Reihsen, III

 

Executive Vice President — Corporate

 

Development & Legal and Secretary

 

STATE OF TEXAS

§

 

§    ss.   Dallas

COUNTY OF DALLAS

§

 

The foregoing instrument was acknowledged before me this            day of
February, 2008, by Gerald J. Reihsen, III, Executive Vice President - Corporate
Development & Legal Secretary of Behringer Harvard Bowen Road LP, a Delaware
limited partnership, on behalf such partnership.

 

Witness my hand and official seal.

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

 

 

1

--------------------------------------------------------------------------------